Title: To James Madison from James Monroe, 15 December 1803
From: Monroe, James
To: Madison, James



Dear Sir
London Decr. 15. 1803.
I have yours by Mr. Purviance of the 10th. Octr. and had before recd. that of the 29. Sepr. with a list of the articles from Richmond. You will have recd. a note of the silver smith at Paris of the prices of the plate, several correspondent articles of wh. we obtaind of the same man when there last at the same prices. This note is good for the price of workmanship; your ⟨weight?⟩ of the silver fixes its value. ⟨We⟩ retain the cream pot wh. you were so kind as present us, but Mrs. Madison will use it till we return. The Seve china cost us two French crowns a plate. The set of tea porcelain may be estimated at 15. Louis for the present: we did not see the manufacturer when at Paris but obtd. a much infr. set at 246#. We will endeavor to get of him an accurate estimate. As our object is to get home as soon as possible, we rather decline parting with any of our beds & ca. Any articles not herein mentioned wh. you have recd. you will fix the price to, which will be perfectly satisfactory to me.
I am indebted to Genl. Mason by assignment on acct. of former expences in France, a sum to which I wished this to be applied; but as I find by Mr. Lewis’s letter that no portion of my lands are sold, and that others more indigent & importunate are unpaid, I must request you to pay him ab⟨t⟩ 500 dolrs. & the balance to Mr. Lewis, after sending sixty dolrs. to each of the banks at Norfolk & Alex in the former case to Mr. Tazewell, in the latter to the President, who was Mr. Herbert. This payment will be made to Genl. Mason, on his desire, after yr. being so kind as hint to him that I have not sold any of my land, & that even that sum wod. be of great use to me in my other affairs: that attempts are making to effect such sales, out of wh. he shall be paid. The frightful expences of this country of wh. you will be sufficiently apprized by Mr. Law & others, deprives me altogether of the hope I had of deriving from our œconomy some aid to my private affairs. A scanty subsistance with the purchase of articles frivolous in themselves, but absolutely necessary to our equipment & appearance in France & here, has run me already considerably in debt, wh. can never be diminish⟨d⟩ but by my property at home; for these articles at second hand will sell for nothing compared with their cost.
I think the Presidents message was drawn with great skill in reference to all the aspects it embrac’d and it appears to me to omit nothing. The message & the other measures, especially taking possession of the country complete the business of Louisiana. May take us out of the market of political canvass and intrigue in Europe, by our own means, without asking or accepting favors of any one. The promptitude and energy of the proceeding must I think have disappointed a certain sect at home, who claimed an exclusive monopoly in that kind of qualification. I am satisfied the proceeding has produc’d its proper effect here. In Paris it cannot fail to be equally successful. The French cabinet will not be insensible, to the just light in which the President views the motives of its conduct in the transition, and will I think be gratified highly, by his ridding it of the necessity of pushing Spain on a point which between them might be rather irksome at this moment. The first consul has ceded us the territory, and opened the door to possession, and it only remains for us to walk in and take it. That being done nothing more will be said about it. The success of republican principles, especially in the acquisition of Louisiana, presents a new species of danger which may be deemed worthy of attention. That event tho’ certainly a blessing to the union, is more likely to benefit the eastern than the southern States, by the increase of exports and demand for navigation, in which they have the greatest share. It is nevertheless likely to excite sensations in that quarter, from a variety of considerations, especially among the leaders of a fall’n party of dangerous tendency. Simptoms of that kind have already appeard which it may be proper to watch, to be able to defeat them. Great as the revolution has been in the UStates, yet it has not taken place in the Eastern States. It can never be considered as complete there till it is local, that is, till republican majorities prevail in the state assemblies & other publick bodies. Nor is that likely to happen by means of general causes only, such as the triumphant success of our present councils. Fortunate events unless in some degree attributable to persons among them are more apt to be considered for awhile as defeats and regretted as misfortunes. There are many very respectable characters from those States, who have had their share in the measures that have brought about the happy change. They are I doubt not active in explaining the causes & turning them to their proper acct. among their constituents. Still I think it would be fortunate if other leading persecuted patriots, could receive some suitable attention from the govt. Where their principles & morals are sound and talents respectable, they deserve it, and their advancement would tend to throw a merited reproach on their discarded rivals, in the least odious & most efficatious mode. These remarks are to be recd. in a qualified sense only. The object ought to be attended to only in connection with the general welfare, to which it shod. be made of course subservient. The most important stands must be held by those who have not only hasarded every thing, but who are supported by their constituents; whose pronounc’d opinions on principles & measures leave them no alternative as to their future course. To depart from this maxim at present would put in hasard every thing. On these topics I know I can add nothing new so that it is useless to dwell on them. Be so good as present our best regards to Mrs. Madison & family & believe me sincerely yr. friend & servant.
Jas. Monroe
  

   
   RC (DLC); FC (DLC: Monroe Papers). FC is a letterpress copy.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:504–5.



   
   Ibid., 5:469–70.



   
   See Monroe to JM, 25 Nov. 1803.



   
   For Monroe’s outstanding bank loans, see Monroe to JM, 7 Mar. 1803 (ibid., 4:395–97).


